Exhibit 10.9

MAKO SURGICAL CORP.
EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

New Election _____
Change of Election _____

                              1.          I, _________________________, hereby
elect to participate in the MAKO Surgical Corp. (“MAKO”) Employee Stock Purchase
Plan (the “Plan”) for the Offering Period commencing _______________ __, 20__,
and subscribe to purchase shares of the Company’s Common Stock in accordance
with this Subscription Agreement and the Plan. In addition, I acknowledge that,
unless I discontinue my participation in the Plan as provided in Section 16 of
the Plan, my election will continue to be effective for each successive Offering
Period.

                              2.          I elect to have contributions in the
amount of ____% of my Compensation applied to this purchase. I understand that
this amount must not be less than 1% and not more than 10% of my Compensation
during the Offering Period (but in no event more than $25,000 in a year).
(Please note that no fractional percentages are permitted). For purposes of this
election, “Compensation” means my base salary or wage and commission
compensation, to the extent applicable.

                              3.          I understand that MAKO’s compensation
committee has determined that the purchase price of each share of Common Stock
purchased under the Plan will be the lesser of 85% of the fair market value of
the common stock on the last trading day of the offering period or the first
trading day of the offering period (the “Purchase Price”).

                              4.          I hereby authorize payroll deductions
from each paycheck during the Offering Period at the rate stated in Item 2 of
this Subscription Agreement. I understand that all payroll deductions made by me
shall be credited to my account under the Plan and that I may not make any
additional payments into such account. I understand that all payments made by me
shall be accumulated for the purchase of shares of Common Stock at the Purchase
Price. I further understand that, except as otherwise set forth in the Plan,
shares will be purchased for me automatically on the Purchase Date of each
Offering Period unless I otherwise withdraw from the Plan by giving written
notice to MAKO’s Human Resources Department (“HR”) for such purpose. I further
understand that the maximum number of shares that I may purchase in any one
quarter is 2,000 shares.

                              5.          Changing Contributions:

                              (a)          I understand that I may discontinue
my Contributions to the Plan by notifying HR at least 5 business days prior to
the Purchase Date. In this case, I understand that my Contributions will be
discontinued as soon as practicable following HR’s receipt of my notice and
either of the following shall occur, subject to my election: (i) the amount then
credited to my account as of the Purchase Date will be used to purchase shares
during the Offering Period after which my participation in the Plan will be
discontinued or (ii) the amount then credited to my account will be withdrawn
and returned to me following the end of the Offering Period and my participation
in the Plan will be discontinued.

                              (b)          I also understand that I can decrease
the rate of my Contributions to not less than 1% of my Compensation (or $10 if
greater) per pay period on only one occasion during any Offering Period by
completing and filing a new Subscription Agreement at least 10 business days
prior to the beginning of the next pay period, with such decrease taking effect
as

Form Approved February 14, 2012

--------------------------------------------------------------------------------



of the beginning of the pay period following the date of filing of the new
Subscription Agreement.

                              (c)          Further, I may increase or decrease
the rate of my Contributions for future Offering Periods by filing a new
Subscription Agreement Plan at any time at least 10 business days prior to the
start of the next Offering Period, and any such change will be effective as of
the beginning of the next Offering Period.

                              6.          I have received a copy of the most
recent description of the Plan (the “Prospectus”), and a copy of the “MAKO
Surgical Corp. Employee Stock Purchase Plan” has been made available to me on
MAKO’s Intranet website. I understand that my participation in the Plan is in
all respects subject to the terms of the Plan.

                              7.          I understand that MAKO may choose to
deliver certain statutory materials relating to the Plan in electronic form. By
enrolling in the Plan I agree that MAKO may deliver the Plan prospectus and the
Company’s annual report to me in an electronic format. If at any time I would
prefer to receive paper copies of these documents, as I am entitled, MAKO would
be pleased to provide copies. Please contact HR at
humanresources@makosurgical.com to request paper copies of these documents.

                              8.          I understand that if I dispose of any
shares received by me pursuant to the Plan within 2 years after the Grant Date
(the first day of the Offering Period during which I purchased such shares), I
will be treated for federal income tax purposes as having received ordinary
compensation income at the time of such disposition in an amount equal to the
excess of the fair market value of the shares on the Purchase Date over the
price which I paid for the shares, regardless of whether I disposed of the
shares at a price less than their fair market value at the Purchase Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss.

                              I hereby agree to notify HR in writing within 30
days after the date of any such disposition, and I will make adequate provision
for federal, state or other tax withholding obligations, if any which arise upon
the disposition of the Common Stock. MAKO may, but will not be obligated to,
withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
MAKO any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by me.

                              I understand that this tax summary is only a
summary and is subject to change. I further understand that I should consult a
tax advisor concerning the tax implications of the purchase and sale of stock
under the Plan.

                              I hereby agree to be bound by the terms of the
Plan. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.

 

 

 

 

 

SIGNATURE:  

 

 

 

 

 

 

SOCIAL SECURITY #:  

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 

 

(Print name)

 

 

 

Form Approved February 14, 2012

--------------------------------------------------------------------------------